Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), in view of Stafford (Pub. No. US 2009/0171182). 
     Regarding Claim 1, Leath discloses a method for monitoring health parameter in a person comprising (wearable health monitoring device in Fig. 5, element 22 PCB, and Abstract, “non-invasive sensing system”);
    transmitting radio waves from at least one transmit antenna of the health monitoring device below the skin surface of the person while the alignment feature of the health monitoring device is engaged with the alignment feature of the alignment element that is worn by the person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”);
     receiving radio waves on a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) of the health monitoring device while the alignment feature of the health monitoring device is engaged with the alignment feature of the alignment element that is worn by the person, the received radio waves including a reflected portion of the transmitted radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals” and para. [0173], “reflected back to, or towards, the same region or area of skin surface covered by the PCB, due to the transmitted electromagnetic radiation signals having interacted with the glucose molecules”); 
    generating digital data that corresponds to the received radio waves and determining a value that is indicative of a health parameter of the person in response to the digital data (Fig. 4, element 21, “data processor’ configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person, see para. [0217-0218], “the spectra, or spectral file, is subsequently passed to the data processor ... data processor also includes appropriate algorithms when applied to the component of interest ultimately allow the person’s blood glucose levels to be determined”).      Leath does not explicitly disclose an alignment feature configured to engage with an alignment feature of an alignment element configured to be worn on the skin of a person.
      However, Stafford teaches of an apparatus for mounting a data transmission device to a patient (Abstract), which can include an RF transmitter (para. [0002]). Stafford further teaches of an alignment feature (Fig. 1, element 130, “mount”) mounted to an alignment element configured to be worn on the skin of a patient (Fig. 1, element110, “adhesive pad”, and para. [0024]). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring device disclosed by Leath to include an alignment feature and adhesive alignment element to mount the health monitoring device to the skin of a patient. An adhesive pad for mounting the health monitoring device would allow for an easy, fast, and painless removal of the transmitter attached to the skin of the patient (para. [0005]).
     Regarding claim 2, the cited art teaches the method of claim 1. The cited art doesn’t expressly teach wherein the alignment feature of the health monitoring device and the alignment feature of the alignment element that is worn by the person comprise magnetic elements. However, please N.B., the materials in the cited art are transmitting/receiving electromagnetic radiation (e.g. c.f. claim 1) and the materials may obviously be magnetic elements. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate magnetic elements in the device that transmits/receives electromagnetic radiation since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
     Regarding claim 3, the cited art teaches the method of claim 1, wherein the alignment feature of the health monitoring device and the alignment feature of the alignment element that is worn by the person comprise corresponding magnetic elements that are connected to the health monitoring device and to the alignment element worn by the person in locations that match each other when brought together (“when” is a conditional clause that doesn’t necessarily occur, i.e. the elements may not necessarily be “brought together” in which case the instant limitation doesn’t appear to add to the base claim; in any case, applicant fails to indicate the type of connection so any type of communication for instance may comprise the generic “connection”; see claim 1 rejection above, the device is communicative, e.g. c.f. para. [0139-0143], “the system may include a communication means for the transmission of any or all measurements or other data ... communication means may be a wireless communication means... LE Bluetooth”).     Regarding claim 4, the cited art teaches the method of claim 1. The cited art doesn’t expressly teach wherein the alignment feature of the health monitoring device and the alignment feature of the alignment element that is worn by the person comprise magnets that become physically attached to each other by magnetic attraction when brought together. However, please N.B., the materials in the cited art are transmitting/receiving electromagnetic radiation (e.g. c.f. claim 1) and the materials may obviously be magnetic elements, which attach by magnetic attraction when brought together. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate magnetic elements in the device that transmits/receives electromagnetic radiation since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).     Regarding claim 5, the cited art teaches the method of claim 1, and further wherein the alignment feature of the health monitoring device and the alignment feature of the alignment element that is worn by the person comprise corresponding out-of-plane physical elements (no particular plane or plane that is out of that plane is recited and no specific type of physical element is specified so it appears any component of a structure that is not identical in space to another component of that structure suffices, see Stafford fig.3, for instance).     Regarding claim 6, the cited art teaches the method of claim 1, wherein the alignment feature of the health monitoring device and the alignment feature of the alignment element that is worn by the person comprise physical elements that are configured to mate with each other when brought together (conditional clause of ‘when’ indicates that the devices may not be brought together necessarily so it appears there may not be any additive limitation onto the base claim; in any case, please N.B., “configured to mate” does not describe any specific structure or structural cooperative relationship, so any generic attachment structure suffices, e.g. c.f. Stafford figs.3, 6, etc.).     Regarding claim 7, the cited art teaches the method of claim 1, wherein the alignment element that is worn by the person is a skin patch and wherein engaging an alignment feature of a health monitoring device with an alignment feature of the skin patch comprises bringing the health monitoring device into close proximity to the skin patch to engage the alignment features (see Stafford figs.3, 6, also see Leath figs. 4, 5, 8; please N.B., no requisite degree to ‘close proximity’ or ‘engage’ are specified so these terms remain generic and open-ended).
Claims 8-12 are rejected under 35 USC 103(a) as being unpatentable over Leath and Stafford, of record and further in view of Baheti et al. (Pub. No. US 2019/0216393).      Regarding claim 8, the cited art teaches the method of claim 1. Leath and stafford doesn’t expressly teach wherein engaging an alignment feature of a health monitoring device with an alignment feature of an alignment element that is worn on the skin of a person causes at least one of the at least one transmit antenna and the two-dimensional array of receive antennas to align with a vein of the person that is wearing the alignment element. However, Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used inorder to direct the beam towards fine veins or arteries inorder to perform more accurate measurements (para. [0057]).     Regarding claim 9, leath and Stafford teaches the method of claim 1. The leath and stafford doesn’t expressly teach wherein engaging an alignment feature of a health monitoring device with an alignment feature of an alignment element that is worn on the skin of a person causes the two-dimensional array of receive antennas to align with a vein of the person that is wearing the alignment element. However, Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used inorder to direct the beam towards fine veins or arteries inorder to perform more accurate measurements (para. [0057]).     regarding claim 10, leath and Stafford teach the method of claim 1, but they don’t expressly teach wherein engaging an alignment feature of a health monitoring device with an alignment feature of an alignment element that is worn on the skin of a person causes an antenna array that includes at least one of the at least one transmit antenna and the two-dimensional array of receive antennas to be positioned directly over a vein of the person that is wearing the alignment element. However, Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used inorder to direct the beam towards fine veins or arteries inorder to perform more accurate measurements (para. [0057]).    regarding claim 11, leath and afford teach the method of claim 1, but don’t expressly teach wherein engaging an alignment feature of a health monitoring device with an alignment feature of an alignment element that is worn on the skin of a person causes the two-dimensional array of receive antennas to be positioned directly over a vein of the person that is wearing the alignment element. However, Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used inorder to direct the beam towards fine veins or arteries inorder to perform more accurate measurements (para. [0057]).     regarding claim 12, leath and Stafford teach the method of claim 1, but not expressly wherein the alignment element that is worn on the skin of the person comprises an alignment window, the method comprising an initial step of attaching the alignment element to the skin on the person such that a vein of the person is visible through the alignment window. However, Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used inorder to direct the beam towards fine veins or arteries inorder to perform more accurate measurements (para. [0057]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646